El Juez PkesideNte Señoh del Tono
emitió la opinión del tribunal.
Ante la Corte Municipal de Humacao se presentaron tres denuncias contra Eulogio Rivera Graden, una por portar armas, otra por acometimiento y agresión con circunstancias agravantes y otra por alterar la paz. Condenado el acusado •por la corte municipal, apeló para ante la del distrito, llamán-dose los tres casos para juicio el once de septiembre de 1936, acumulándose, a petición suya, a los efectos de la práctica de la evidencia. Introdujo el fiscal su prueba y el acusado pidió que se le absolviera perentoriamente del delito de alterar la paz. La corte accedió. Seguidamente bizo igual petición con respecto al delito de portar armas y la corte la negó. In-trodujo entonces su evidencia, y la corte lo condenó a seis meses de cárcel como autor del delito de portar armas y a un año de cárcel como autor del delito de acometimiento y agre-sión. Apeló para ante esta Corte Suprema. Un solo error señala en los alegatos que ña presentado en ambos recursos. A su juicio la corte sentenciadora erró al apreciar la prueba.
Hemos estudiado cuidadosamente la transcripción de evi-dencia y los alegatos de ambas partes. La prueba es contra-dictoria en extremos importantes, pero habiendo dado como dió la corte sentenciadora entero crédito a la de cargo que es completa, sin que se baya demostrado que actuara movida por pasión, prejuicio o parcialidad, su fallo debe subsistir.
Bastará referirnos al primer testigo de cargo para dar-nos cuenta exacta de todo lo ocurrido. Dijo:
“Esa noche a que se refiere este caso, el dueño del cafetín babía salido y me dijo, atiéndemelo a mí, a los pocos momentos llegó Eu-logio Rivera G-aden y me pidió una botella de ron, yo se la despaché, se sentó en un reservado con varios amigos y se la tomaron. Al ter-minar él se paró y los amigos se fueron y estuvo un rato sin decirme nada de los chavos del ron, entonces yo le pregunté que quién iba a pagar y él me dijo que lo arreglaría él, pero que era fiado, y que cuando viniera Toño se lo dijera, yo le dije que yo no podía hacer eso, porque yo no lo conocía bien y no tenía autorización para fiar, pero él se empreñó tanto que se lo dijera a Toño, que él le cogía a *29Toño que yo dije, está bien, y entonces él se fné y al poco rato volvió y entonces me pidió ron otra vez, y yo le dije que si era fiado que yo no se lo podía dar, porque antes yo le había dicho que yo no tenía autorización para fiar, y entonces él me dijo que no era fiado, y que si era fiado y si se cometía algún abuso que para eso estaba el guardia que podía defenderme. Al estar en esa conversación llegaron dos amigos de él y uno de ellos compró una cuarta de ron y me dijo que se la enliara, que la quería para llevársela y le invitaron a él a irse, le instaron y tanto estu-vieron empeñados para que se fuera, hasta que él se fué, pero des-pués que había salido de la puerta del cafetín que ya iba por la carretera, dijo que quería una caja de fósforos y se armaron ellos allá y se vino a buscar la caja de fósforos y me la pidió y yo se la di y se quedó en el cafetín hablando coños y hablando duro, y el más guapo allí y entonces el guardia estaba allí y el guardia le dijo que se fuera a dormir, lo echó fuera y le dijo que se fuera a dormir, entonces se-guido al apear de la puerta del cafetín sacó un revólver, se lo puso detrás del muslo y le dijo al guardia, ‘me tiras o te tiro’, entonces el guardia se quedó pensativo un momento, buscando un momento oportuno para brincarle encima donde tenía la mano del revólver, hasta que así lo logró entablándose una lucha, y al estar en la lucha, como él era más fuerte que el guardia, el guardia estaba apurado y entonces el guardia llamó a Jenaro López, y Jenaro López fué a prestarle ayuda al guardia a aguantar a Eulogio Rivera, al estar en la lucha así sonaron dos disparos, en eso los otros dos guardias Alós y Reyes, que estaban ten el otro cafetín, oyeron y vinieron y le dieron dos o tres palos a él para poderlo aguantar porque estaba lo más malo. ’ ’
A nuevas preguntas del fiscal y a repreguntas de la de-fensa insistió en que el acusado sacó su revólver y desafió al guardia que salió con dos heridas de arma de fuego como resultado de la lucha así iniciada.
La declaración del segundo testigo de cargo Jenaro López es menos precisa y completa que la del primero. Por ejem-plo dice que oyó las palabras “me tiras o te tiro” pero no puede asegurar quién las pronunciara. Su intervención directa en el acto parte desde cuando oyó al guardia que decía “ayúdame Jenaro que estoy herido, ven acá.” Corrió enton-ces y encontró, copiando textualmente de su declaración, “que *30el policía estaba en esta posición, y él tenía al policía empu-ñado así, al mismo tiempo que yo llegué sonó un tiro, y en el momento dos”. Luego asegura que el acusado “cayó con el revólver del policía al suelo.” Preguntado ¿Había algún otro revólver allí? contestó: “En ese momento yo no vi otro, cuando él cayó.”
Y la declaración del tercero y último testigo de cargo es necesariamente menos completa aún pues es la de uno de los policías que llegó en auxilio de su compañero después de tra-bada la contienda. El policía herido no declaró en el acto del juicio por bailarse fuera de la Isla.
La prueba de descargo consistió en los testimonios de Santiago Hernández y Florencio Guzmán y en el del propio acusado. Coinciden con los de cargo más o menos en cuanto a los antecedentes. Discrepan al describir la intervención del guardia. Dicen que fué el guardia el que agredió pri-mero al acusado viéndose éste obligado a defenderse y que el acusado no sacó ni tenía revólver, siendo el del guardia el único revólver que allí bubo y fué ocupado.
Duda el juzgador de la existencia de los dos revólveres. La niegan los testigos de descargo. Dos de los testigos de cargo sólo se refieren al revólver del guardia, pero es tan terminante la declaración del encargado del cafetín que dán-dole entero crédito desaparece la duda. Y entero crédito le dió la corte de distrito que estaba en mejores condiciones que nosotros para apreciar la veracidad de las personas que ante ella comparecieron y declararon bajo su directa observación.
Para atacar el testimonio de José Pérez se bace mucbo énfasis por la defensa en la última parte del mismo que, copiada a la letra, es como sigue:
“P. — ¿Qué se bizo el revólver que tenía, Ud. estaba allí? — B>.—Yo me quedé en el cafetín y ellos siguieron luchando y en la lucha ca-yeron y siguieron hasta la carretera.- — P.—¿ Y donde estaban luchando ellos por el revólver Ud. no los veía?- — R.—No señor. — P.—¿Entonces Ud. no vió lo que pasó después que salieron del cafetín? — R.—No señor. — Nada más.”
*31La negativa final del testigo contestando a repreguntas de la defensa no tiene el alcance que ésta le atribuye. Está circunscrita a lo que ocurrió después que la lucha quedó tra--bada, cuando los contendientes cayeron y siguieron hasta la carretera. Los primeros incidentes pudo verlos el testigo desde el sitio en que se encontraba. Ocurrieron dentro del ■cafetín y a su salida. Fué “al apear de la puerta del cafe-tín” que el acusado “sacó el revólver, se lo puso detrás del muslo y le dijo al guardia, ‘me tiras o te tiro.’ ” Y según declaró Jenaro López la puerta estaba alumbrada.
Y en cuanto a la existencia de los dos revólveres y a que fuera con el del policía en su mano que cayera al suelo el acusado cuando, fué golpeado por los guardias que llegaron en auxilio de su compañero, si bien, como ya dijimos, levanta dudas, no es inverosímil. El acusado era más fuerte que el policía y pudo en la lucha que duró algún tiempo y tuvo varias fases, desarmarlo. El que no se ocupara el revólver del acu-sado no implica necesariamente que no lo tuviera ni lo usara.

Deben confirmarse las sentencias recurridas.

El Juez Asociado Señor Córdova Dávila no intervino.